DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-26, drawn to a rechargeable lithium battery, classified in H01M 50/0565.
II. Claims 27-34, drawn to a method of producing a rechargeable lithium cell, classified in H01M 50/403.
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. For example, the process of Group II recites an optional separator layer and therefore the product of Group I can be made by a process that requires a separator layer. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 27 and 29 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), Claims 27 and 29. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application contains claims directed to the following patentably distinct species:
Species A, directed to the polymerizable liquid solvent. Choose one from the group of fluorinated monomers having unsaturation for polymerization, sulfones, sulfides, nitriles, phosphates, phosphites, phosphonates, phosphazenes, sulfates, siloxanes, silanes, or a specific combination thereof. See P18, L4-14 of the instant specification, see Claims 1 and 27 as an example. 

Upon the election of one from Species A, further elect one from Species B.
Species B, directed to the second liquid solvent. Choose one from the group of fluorinated carbonate, hydrofluoroether, fluorinated ester, sulfone, nitrile, phosphate, phosphite, alkyl phosphonate, phosphazene, sulfate, siloxane, silane, 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2- ethoxyethyl ether (EEE), sulfone, sulfolane, ethylene carbonate (EC), dimethyl carbonate (DMC), methylethyl carbonate (MEC), diethyl carbonate (DEC), ethyl propionate, methyl propionate, propylene carbonate (PC), gamma.-butyrolactone (7-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), or a specific combination thereof. See P20, L23-P21, L3 of the instant specification, see Claim 5 as an example. 

If a fluorinated monomer having unsaturation for polymerization was elected for Species A, further elect one from Species C.
Species C, directed to the fluorinated monomer. Choose one from the group of fluorinated vinyl carbonates, fluorinated vinyl monomers, fluorinated esters, fluorinated vinyl esters, and fluorinated vinyl ethers, or a specific combination thereof. See P21, L4-11of the instant specification, see Claim 6 as an example.

If sulfone or sulfide was elected for Species A, further elect one from Species D.
Species D, directed to the sulfone or sulfide. Choose one from the group of vinyl sulfone, allyl sulfone, alkyl vinyl sulfone, aryl vinyl sulfone, vinyl sulfide, a vinyl- containing variant of TrMS, MTrMS, TMS, EMS, MMES, EMES, EMEES, or a specific combination thereof. See P6, L4-P7, L7 of the instant specification, see Claim 7 as an example.

If vinyl sulfone or vinyl sulfide was elected for Species D, further elect one from Species E.
Species E, directed to the vinyl sulfone or vinyl sulfide. Choose one from the group of ethyl vinyl sulfide, allyl methyl sulfide, phenyl vinyl sulfide, phenyl vinyl sulfoxide, allyl phenyl sulfone, ally! methyl sulfone, divinyl sulfone, or a specific combination thereof. See P6, L4-P7, L7 of the instant specification, see Claim 8 as an example. 

If nitrile is elected for Species A, further elect one from Species F.
Species F, directed to the nitrile. Choose one from the group of a dinitrile, AND, GLN, SEN, or a specific combination thereof. See P7, L8-10 of the instant specification, see Claim 9 as an example. 

If phosphate, phosphonate, phosphonic acid, phosphazene, or phosphite is elected for Species A, further elect one from Species G.
Species G, directed to the phosphate, phosphonate, phosphonic acid, phosphazene, or phosphite. Choose one from the group of allyl- type, vinyl-type, styrenic-type, (meth)acrylic-type monomers bearing a phosphonate moiety, TMP, TEP, TFP, TDP, DPOF, DMMP, DMMEMP, tris(trimethylsilyl)phosphite (TTSPi), alkyl phosphate, triallyl phosphate (TAP), or a specific combination thereof. See P7, L11-P9, L5 of the instant specification, see Claims 10-11.

If siloxane or silane is elected for Species A, further elect one from Species H.
Species H, directed to the siloxane or silane. Choose one from the group of alkylsiloxane (Si-O), alkyylsilane (Si-C), liquid oligomeric silaxane (-Si-O-Si-), or a specific combination thereof. See P9, L6-7 of the instant specification, see Claim 12 as an example. 

Upon the election of one from Species B, further elect one from Species I.
Species I, directed to the amide group in the reactive additive. Choose one from the group of N,N-dimethylacetamide, N,N-diethylacetamide, N,N- dimethylformamide, N,N-diethylformamide, or a specific combination thereof. See P9, L8-10 of the instant specification, see Claim 13 as an example. 

Upon the election of one from Species I, further elect one from Species J.
Species J, directed to the crosslinking agent. Choose one from the group of a compound having a hydroxyl group, an amino group, an imino group, an amide group, an acrylic amide group, an amine group, an acrylic group, an acrylic ester group, or a mercapto group in the molecule, poly(diethanol) diacrylate, poly(ethyleneglycol)dimethacrylate, poly(diethanol) dimethylacrylate, poly(ethylene glycol) diacrylate, or a specific combination thereof. See P9, L11-21 of the instant specification, see Claims 14-15 as an example. 

Upon the election of one from Species J, further elect one from Species K.
Species K, directed to the initiator. Choose one from the group of an azo compound, azobisisobutyronitrile, azobisisoheptonitrile, dimethyl azobisisobutyrate, benzoyl peroxide tert-butyl peroxide and methyl ethyl ketone peroxide, benzoyl peroxide (BPO), bis(4-tert-butylcyclohexyl)peroxydicarbonate, t-amyl peroxypivalate, 2,2'-azobis-(2,4- dimethylvaleronitrile), 2,2'-azobis-(2-methylbutyronitrile), 1,1-azobis(cyclohexane-1- carbonitrile, benzoylperoxide (BPO), hydrogen peroxide, dodecamoyl peroxide, isobutyryl peroxide, cumene hydroperoxide, tert-butyl peroxypivalate, diisopropyl peroxydicarbonate, lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis- trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium oxalyldifluoroborate (LiBF2C2O4), or a specific combination thereof. See P9, L22-P10, L1 of the instant specification, see Claim 16 as an example. 

Upon the election of one from Species K, further elect one from Species L.
Species L, directed to the lithium salt. Choose one from the group of lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis- trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphates (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulphonyl)imide, lithium bis(fluorosulphonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid lithium salt, or a specific combination thereof. See P10, L2-9 of the instant specification, see Claim 17 as an example. 

Upon the election of one from Species L, further elect one from Species M. 
Species M, directed to the flame-retardant additive. Choose one from the group of a halogenated flame retardant, phosphorus-based flame retardant, melamine flame retardant, metal hydroxide flame retardant, silicon-based flame retardant, phosphate flame retardant, biomolecular flame retardant, or a specific combination thereof. See P11, L18-22 of the instant specification, see Claim 18 as an example. 

Upon the election of one from Species M, further elect one from Species N.
Species N, directed to the second polymer. Choose one from the group of poly(ethylene oxide), polypropylene oxide, poly(ethylene glycol), poly(acrylonitrile), poly(methyl methacrylate), poly(vinylidene fluoride), poly bis- methoxy ethoxyethoxide-phosphazene, polyvinyl chloride, polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene, cyanoethyl poly(vinyl alcohol), a pentaerythritol tetraacrylate-based polymer, an aliphatic polycarbonate, a single Li-ion conducting solid polymer electrolyte with a carboxylate anion, a sulfonylimide anion, or sulfonate anion, a crosslinked electrolyte of poly(ethylene glycol) diacrylate, poly(ethylene glycol) methyl ether acrylate, a sulfonated derivative thereof, or a specific combination thereof. See P12, L3-15 of the instant specification, see Claim 20 as an example. 

Upon the election of one from Species N, further elect one from Species O.
Species O, directed to the particles of inorganic solid electrolyte material. Choose one from the group of an oxide type, sulfide type, hydride type, halide type, borate type, phosphate type, lithium phosphorus oxynitride (LiPON), garnet-type, lithium superionic conductor (LISICON) type, sodium superionic conductor (NASICON) type, or a specific combination thereof. See P12, L16-22 of the instant specification, see Claim 22 as an example.

Upon the election of one from Species O, further elect one from Species P.
Species P, directed to the type of cell. Choose one from the group of a lithium metal secondary cell, a lithium- ion cell, a lithium-sulfur cell, a lithium-ion sulfur cell, a lithium-selenium cell, or a lithium- air cell. See P12, L23-26 of the instant specification, see Claim 23 as an example. 

Upon the election of one from Species P, further elect one from Species Q.
Species Q, directed to the cathode active material. Choose one from the group of lithium nickel manganese oxide (LiNiaMn2-aO4, 0<a<2), lithium nickel manganese cobalt oxide (LiNinMnmCo1-n-mO2, 0<n<1, 0<m<1, n+m<1), lithium nickel cobalt aluminum oxide (LiNicCodAl1-c-dO2, 0<c<1, 0<d<1, c+d<1), lithium manganate (LiMn2O4), lithium iron phosphate (LiFePO4), lithium manganese oxide (LiMnO2), lithium cobalt oxide (LiCoO2), lithium nickel cobalt oxide (LiNipCo1-pO2, 0<p<1), or lithium nickel manganese oxide (LiNiqMn2-qO4, 0<q<2). See P39, L21-P40, L4 of the instant specification, see Claim 24 as an example.

Upon the election of one from Species Q, further elect one from Species R.
Species R, directed to the anode active material. Choose one from the group of silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), phosphorus (P), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), nickel (Ni), cobalt (Co), and cadmium (Cd); an alloy or intermetallic compound of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Ni, Co, or Cd with other elements,  an oxide, carbide, nitride, sulfide, phosphide, selenide, or telluride of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Fe, Ni, Co, V, or Cd, and their mixtures, composites, lithium-containing composites, a salt or hydroxide of Sn, lithium titanate, lithium manganate, lithium aluminate, lithium titanium niobate, lithium-containing titanium oxide, lithium transition metal oxide, ZnCo2O4, carbon, graphite particles, prelithiated versions thereof, or a specific combination thereof. See X of the instant specification, see Claim 25 as an example. 

Upon the election of one from Species R, further elect one from Species S.
Species S, directed to the electrolyte. Choose S1 or S2.
S1: Wherein the electrolyte is a quasi-solid. See P10, L13-19 of the instant specification, see Claims 1, 26-27, and 33 as an example. 
S2: Wherein the electrolyte is solid-state. See P10, L13-19 of the instant specification, see Claims 1, 26-27, and 33 as an example. 

If Group II is elected, further elect one from Species T.
Species T, directed to the procedure of polymerizing and/or crosslinking. Choose one from the list of exposing the reactive additive to heat, ultraviolet light, high-energy radiation, or a specific combination thereof. See Claims 34-35 as an example.
Species A-O and Q-R are independent or distinct because different materials having different chemical and physical properties that consequently have an effect on the characteristics of the rechargeable battery. For example, the search of one of the specific materials does not guarantee all of the other materials to be found. Species P and S are independent and distinct because they have different structures and Species T is independent and distinct because it is directed to different processes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The inventions are independent or distinct, each from the other because:
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 9, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 9, 2022